HART, J., (on rehearing). (7) In their motion for rehearing counsel for the defendant earnestly insist that there is not sufficient evidence to support the verdict of the jury as to the number and value of the articles taken. It would unduly extend this opinion to take up each article and the testimony thereon at length. There is an irreconcilable conflict in the testimony on this point and under the settled rules of this court we can not disturb the verdict of the jury if there is evidence legally sufficient to support it. We have carefully considered the evidence and find that the evidence of the plaintiff, if believed by the jury, warranted the verdict. Upon further consideration of the case we are of the opinion that the evidence did not warrant the amount of the verdict for damages and in his contention in this respect we think counsel is correct. The verdict of the jury upon this point is as follows: (8) “And we further find damages for the plaintiff in the sum of $5 per month, or $185 for the detention of said property.” Thus it will be seen that the jury made a special, as well as a general, -finding upon the question of damages. This, in their discretion, they might do. Kirby’s Digest, § 6207. (9) Section 6208 provides that when the special finding of fact is inconsistent with the general verdict, the former controls the latter, and the court may give judgment accordingly. A statement of the facts upon this point will readily show that the special finding is inconsistent with, the general verdict. There was testimony from which the jury might have found the rental value to be five dollars per month. One witness testified that its rental value was ten dollars per month. The suit was commenced on August 2, 1916, and the jury returned a verdict December 21, 1916. The verdict was returned four months and nineteen days after the suit was commenced. There was no demand by the plaintiff for the property until the commencement of the suit and the plaintiff was only entitled to damages from that time. The jury found the rental value of the property to be $5 per month and for four months and nineteen days the total would be $23.11. This is inconsistent with the general verdict on this point and as we have already seen the special finding controls. The action of the court in entering judgment for the amount of the general verdict on this point was erroneous and will be reversed. To this extent the motion for rehearing will be granted. In other respects the judgment will be affirmed.